DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/25/2021 regarding the rejection under 103 of claim 1 have been fully considered but they are not persuasive. 
Applicant argues that the cited references alone or in combination do not disclose or render obvious the amended claim limitations of “the volatile organic compounds are extracted from the liquid matrix by gas present within the bubbles” and “wherein the volatile organic compounds are extracted directly from a liquid phase to a gas phase, and the gas produced in situ by the at least one effervescent tablet is used as an extractant”.  Examiner respectfully disagrees.
From pages 7 to 10, Applicant presents a table outlining the differences between the claimed invention and Wei, the secondary reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the differences Applicant is arguing regarding the extraction of the volatile organic compound from the solution into the gas phase between the claimed invention and Wei are disclosed by the primary reference Chang.  Chang’s disclosure 2 gas within CO2 bubbles to liberate the dissolved volatiles from the liquid solution directly into the headspace as a gas phase (abstract), thus the bubbles are acting as an extractant (as opposed to Wei, which uses Toluene as the extractant and the volatiles are extracted still in the liquid phase).  
The Graham v. Deere analysis present by Examiner in claim 1 makes clear that Chang discloses the claimed limitations of claim 1, including extraction via effervescence, except that the claimed invention uses a tablet to provide the effervescence rather than a pressurized gas.  The only thing Wei was relied upon for the rejection was using a tablet as a source of effervescence rather than an external, pressurized CO2 source.  This substitution for one element known in the prior art for another element known in the prior art is an exemplary rationale for the demonstration of obviousness as outlined in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421,82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143(I)(B). 
When the substitution is made as proposed by Examiner in the rejection of claim 1, the gas produced in situ is by Wei’s effervescent tablet without any further substitution or modification necessary. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Fizzy Extraction of Volatile and Semivolatile Compounds in the Gas Phase”, Analytical Chemistry v. 88, pages 8735-8740, 2016; “Chang”) in view of Wei et al. (“Tablet-effervescence-assisted Dissolved Carbon Flotation for the Extraction of Four Triazole Fungicides in Water by Gas Chromatography with Mass Spectrometry”, Journal of Separation Science, v. 00, pages 1-7, 2016; “Wei”).

Regarding claim 1, Chang discloses a method for extracting and detecting volatile organic compounds (abstract), comprising providing a source of effervescence (page 8736, first full paragraph), providing an extraction and detection apparatus (figure 1), wherein the extraction and detection apparatus comprises an extraction chamber (“extraction cell”, page 8736 paragraph spanning first and second columns), an injection tube (“two pieces of tubing…(ii) to transfer gaseous extract to the detector”) and a detection instrument (paragraph spanning pages 8736-8737; “mass spectrometer”), and the extraction chamber is connected with the detection instrument by the injection tube (paragraph spanning pages 8736-8737), performing an extraction step, wherein a liquid 
Chang discloses the source of effervescence is a CO2 carrier gas used to pressurize the extraction chamber rather than an effervescent tablet.
In the same field of endeavor, Wei teaches that it is known to provide at least one effervescent tablet (page 2, second full paragraph) for the extraction and detection of volatile organic compounds from a liquid matrix (page 3, last full paragraph) wherein the at least one effervescent tablet is produced by mixing an acidic compound and an alkaline compound homogeneously (page 2, last full paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute Wei’s effervescent tablet for Chang’s CO2 carrier gas effervescence method for the purpose of having a small, portable effervescence source for on-site sample extraction (Wei, page 2, last full paragraph, page 3, last full paragraph).
2 pressurization or a tablet, the chemical reactions remain the same).

Regarding claim 2, Chang does not explicitly disclose an injector port on the detection instruments, however Examiner notes that a port connected to the disclosed tubing for transfer of a pressurized gas from the extraction chamber to the detector is necessary for the proper transfer of pressurized gas to the detector, therefore it is implicitly disclosed by Chang.

Regarding claim 3, Chang discloses the extraction chamber further comprises a cap, and the cap comprises a hole for the injection tube to pass through (paragraph spanning pages 8736 first and second column “the vial’s spectrum was fitted with two pieces of tubing”).
  
Regarding claim 4, Chang discloses the liquid matrix is water, a liquid sample, a solution of a liquid sample, or a solution of a solid sample (page 8737, see figure 3 legend).  

Regarding claim 5, Chang discloses the liquid sample is diluted with a pure solvent first (page 8737, see figure 3 legend, (E)).  

Regarding claim 8, Wei teaches the extraction step further comprises dropping the at least one effervescent tablet into the extraction chamber to react with the liquid matrix, so as to generate the bubbles and covering the cap over the extraction chamber (see figure 1).
The reasons and motivation for combining are the same as recited in the rejection of claim 1 above.   

Regarding claim 9, Wei teaches the detection step comprises transferring the volatile organic compounds extracted in the extraction step to a second detection instrument, so as to detect the volatile organic compounds, wherein the second detection instrument is a separation device (page 2, section 2.2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Wei’s separation device in Chang’s system for the purpose of analyzing complex mixtures and separately resolving their peaks.
When this modification is made, the compounds are transferred via Chang’s injection tube without further modification necessary.
  
Regarding claim 10, Chang discloses the extraction step and the detection step are performed sequentially (page 8737, Results and Discussion).

Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	
Regarding claim 6, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed comprising the steps of positioning the at least one effervescent tablet, containing a metallic substance, by a magnet, so as to hold the at least one effervescent tablet inside the cap; and removing the magnet for dropping the at least one effervescent tablet into the extraction chamber to react with the liquid matrix, so as to generate the bubbles in combination with the remaining claim limitations.
Claim 7 is allowed based on its dependence on claim 6.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863